Citation Nr: 0836486	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-40 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative lumbar disc disease, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for neurological 
condition, bilateral legs.

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2008; a transcript is 
of record. 


FINDINGS OF FACT

1.  The competent medical evidence does not show ankylosis, 
fracture of the lumbar spine, or incapacitating episodes.

2.  The competent medical evidence does not show the veteran 
has a separate neurological disability of the legs.  

3.  The veteran is not unemployable by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for the service-connected degenerative lumbar disc 
disease have not been met or approximated.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2008).

2.  A neurological condition of the bilateral legs	was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.310 
(2007).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Here, prior to initial adjudication of the veteran's claim, 
in correspondence dated in May 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
degenerative lumbar disc disease, entitlement to service 
connection for a neurological condition of the bilateral legs 
as secondary to his service-connected degenerative lumbar 
disc disease, and entitlement to a TDIU.

The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In the May 2006 correspondence, the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  In regards to assigning a disability rating, the 
RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  This correspondence satisfied the 
notice requirements for increased ratings claims identified 
by the Court in Dingess/Hartman v. Nicholson.

The veteran responded to the VCAA notice in July 2006, at 
which time he informed VA he had no other information or 
evidence to give VA to substantiate his claim.  

As for the increased rating claim, the Board finds the 
veteran could not have been prejudiced by any notice 
deficiencies.  Here, the veteran has submitted statements in 
which he described the severity of his service-connected 
degenerative lumbar disc disease and how it affected his 
employment and daily life.  For example, in his increased 
rating claim, dated in December 2005, the veteran described 
how he needed to stretch his body to be able to get up and 
walk in the mornings.  The veteran also stated that he could 
not lay in one spot for long and that on some nights he got 
no sleep at all.  The veteran also provided such statements 
at his Travel Board hearing.  At the hearing he described how 
his pain was with him all of the time.  

VA may demonstrate lack of prejudice by demonstrating that a 
notice defect was cured by actual knowledge on the part of 
the veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Here, the veteran's 
statements describing the severity of his degenerative lumbar 
disc disease and how it affected his ability to get out of 
bed in the morning establishes actual knowledge of the 
relevant rating criteria required of Vazquez-Flores v. Peake.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from VAMC Omaha, dated from March 2003 to May 2006.  
The RO has also obtained the veterans Social Security 
Administration (SSA) records and all private medical records 
that the veteran has requested.  The veteran was also 
provided with a VA examination in July 2006, a report of 
which has been associated with the claims file.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal.  The Board finds that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Increased Rating

        Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Spine disabilities are rated under the General Rating Formula 
for Diseases and Injuries of the Spine, unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disk Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, General Rating Formula (2007).  

Under the General Rating Formula, the next higher rating of 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a (2006).  These criteria are to be 
applied irrespective of whether there are any symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  Any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1) (2007).        

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome (2007).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome, Note (1) (2007).    

        Analysis

As previously noted, the veteran has described the severity 
of his low back disability in various written statement 
submitted throughout the course of this appeal and at his 
Travel Board hearing in May 2008.  

In his increased rating claim, dated in December 2005, the 
veteran described how he needed to stretch his body to be 
able to get up and walk in the mornings.  The veteran also 
stated that he could not lay in one spot for long and that on 
some nights he got no sleep at all.

In his notice of disagreement, received in December 2006, the 
veteran stated that he had been in "constant pain" for the 
past 40 years and that the problems were getting worse.  The 
veteran stated he never has a day without discomfort.

The veteran also submitted lay statements from acquaintances.  
In a statement received in July 2006, the veteran's sister 
described how the veteran was often upset at the pain he 
experienced from his back.  In another statement received in 
July 2006, an acquaintance named M.K. stated that the veteran 
often helped him with spring and fall work.  M.K. described 
how the veteran had difficulty getting into and out of 
tractors.  M.K. stated that the longer the veteran worked, 
the worse the pain got for him and that he would have to 
quit.  M.K. explained that because the veteran's pain seemed 
to worsen each year, M.K. stopped calling on the veteran for 
help because he was afraid he would cripple himself.  

The Board has reviewed the medical evidence, which consisted 
of treatment records and a letter from his chiropractor, Dr. 
D.F.; VAMC treatment records; a VA examination report; and an 
examination report from Community Memorial Hospital.  These 
records, however, did not show the veteran's service-
connected degenerative lumbar disc disease was characterized 
by ankylosis of the spine.  

In the VA examination report, Dr. D.H. specifically noted the 
absence of ankylosis of the veteran's spine.  The doctor 
reported ranges of motion for the thoracolumbar spine.  
Forward flexion was limited to 80 degrees by pain and to 75 
degrees after repeated use.  Extension was to 30 degrees and 
left and right lateral rotation were both to 30 degrees.  
These values showed that although range of motion was limited 
compared with what VA considers to be normal, he retained 
some range of motion.  The ability to move the thoracolumbar 
spine precludes the possibility of a schedular rating under 
the General Rating Formula in excess of 40 percent.

In the letter from Dr. D.F., the chiropractor explained that 
he had seen the veteran for many years and that the veteran's 
spinal problems had worsened.  The chiropractor explained 
that the veteran could not do much physical labor.  Although 
this letter indicated that the veteran has experienced spinal 
symptoms for some time, it does not show that his spine is 
immobile.  The treatment records from Dr. D.F. also failed to 
show the veteran's spine was ankylosed.

The VAMC treatment records showed that the veteran received 
treatment on numerous occasions for his degenerative lumbar 
disc disease, but in none of these records did an examining 
physician report any findings suggesting that the veteran's 
spine was ankylosed.  

Thus, a rating higher than 40 percent for the veteran's 
lumbar spine disability based on the General Rating Formula 
for Diseases and Injuries of the Spine is not warranted.  38 
C.F.R. § 4.71a (2007).        

The Board has also considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, but does not find that a rating in excess of 40 
percent is warranted under that formula either.  None of the 
medical evidence demonstrated that a physician prescribed bed 
rest for any length of time during the course of this appeal.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome, Note (1) (2007).    

        Extraschedular Evaluation for Degenerative Lumbar Disc 
Disease

To the extent that the veteran's service-connected 
degenerative lumbar disc disease interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for higher ratings on an extra-schedular 
basis.  Hence, the Board is not required to remand the issue 
of entitlement an increased rating for the degenerative 
lumbar disc disease to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extra-schedular evaluation.  Bagwell, 9 Vet. App. at 338-
39; Floyd, 9 Vet. App. at 96 (1996).

        III.  Secondary Service Connection

The veteran is currently service-connected for degenerative 
lumbar disc disease.  Here, the veteran is claiming that his 
service-connected degenerative lumbar disc disease required 
him to alter his gait, which caused a neurological condition 
of the bilateral legs.  At the veteran's personal hearing the 
veteran asserted that his bilateral leg condition began in 
the service when he was in Germany.  The veteran stated he 
had received treatment on numerous occasions.  The veteran 
stated that within a year of his discharge from the service, 
he saw a chiropractor who made adjustments to his back.  The 
veteran recalled that his chiropractor told him that because 
he was "walking funny with the back pain" his hip would go 
out and pinch the inside.  The veteran stated that his 
symptoms included numbness, which radiated from his back to 
his toes.  The veteran stated that this existed in both legs, 
but was worse in the right.  The veteran was unaware of any 
diagnosis for this.  The veteran explained how he had to be 
careful with what he did to avoid getting these shooting 
pains.  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The Board has reviewed all of the medical evidence, to 
include service medical records, VAMC treatment records, a VA 
examination report, an examination report from Community 
Memorial Hospital, and treatment records from the veteran's 
chiropractor, Dr. D.F.

The veteran's service medical records showed the veteran was 
seen numerous times in service for back pain.  He was also 
placed on physical profile on many occasions.  In a 
chronological record of medical care dated in August 1966, 
the examiner stated that the veteran presented with back pain 
that radiated down to the right knee and ankle.  The 
examiner's impression at that time was lumbosacral arthritis 
and rule out disc syndrome.  The service medical records 
included no specific diagnoses pertaining the this pain 
radiating down into the lower extremities

In the report from Community Memorial Hospital, Dr. T.B. 
discussed the veteran's subjective history and current 
objective examination findings.  The doctor noted the veteran 
reported intermittent tingling and weakness of the legs.  On 
examination, patellar reflex was 2+ on the right.  On the 
left, the doctor commented that reflex was "difficult to 
illicit."  The veteran had 5/5 strength on dorsiflexion and 
plantar flexion.  There was no response to Babinski's test.  
The doctor noted weakness with leg extension and leg flexion.  
There was symmetrical weakness of the hip flexors.  The 
veteran had no sensation to cold on the lateral right calf or 
on the bottom of his feet bilaterally.  The report also 
included x-ray interpretations from Dr. W.C.  The examiner's 
impressions were osteoarthritis, disc space narrowing and 
vacuum phenomenon at L5-L6 and L6-S1, and atherosclerosis of 
the abdominal aorta.  

In the treatment records from Dr. D.F., the chiropractor 
noted findings of possible cervical nerve root compression, 
but none that were suggestive of lumbar root compression or 
other findings indicative of a neurological disability 
related to the low back disability.  

In a VA examination report, dated in April 2001, Dr. T.C. 
noted the veteran to have positive straight leg raising on 
the left, negative on the right.  Sensory testing with 
pinprick examination showed decrease over the lateral dorsum 
of the right foot and was otherwise inconsistent over the 
lower extremity.  The doctor stated that the veteran's 
physical findings were suggestive of mild nerve root 
entrapment.

In the VA examination report, Dr. D.H. noted the following on 
neurological examination.  The veteran's coordination was 
abnormal, with heal to toe walking being impaired.  This, 
according to the doctor, was possibly related to weakness of 
the left leg.  The doctor also detected motor abnormalities 
on both the right and left legs.  Notably, straight leg 
raising was positive on the left.  The veteran also had 
demonstrable weakness of the hip abductor and flexor on the 
left.  There were no sensory abnormalities on the left.  On 
the right, the veteran had weakness of the hip abductor and 
flexor, as well as knee extensors and flexors.  The veteran 
had decreased pinprick and light touch in the lateral right 
calf.  

The examiner's impression was "probably radiculopathy of the 
right leg."  The doctor concluded that the weakness of the 
right leg and decreased sensation of the right calf was most 
likely radicular and secondary to his low back condition.  
The doctor stated that an electromyograph (EMG) was pending 
to confirm this.  In an addendum to the VA examination 
report, dated in July 2006, Dr. D.H. reported that the EMG 
was normal and without evidence of right lumbosacral 
radiculopathy.

The Board concludes that the competent medical evidence does 
not support finding that a neurological disability of the 
lower extremities exist.  Although the veteran has had 
clinical findings suggestive of a lower neurological 
disability of the lower extremities, such a disability has 
not been confirmed by objective testing.  The negative EMG is 
highly probative evidence against the veteran's claim.  
Indeed, while the 2001 VA examination report diagnoses 
radiculopathy as secondary to his low back disability, the 
reports only suggests the diagnosis.  Similarly, while the 
2006 examination initially stated that the veteran probably 
suffered from radiculopathy of the right leg, that examiner 
essentially recanted that diagnosis when, citing to the 
negative EMG, she found there was no evidence of right 
lumbosacral radiculopathy.  In other words, the negative 
findings of the EMG served to diminish the probative value of 
the earlier reports.


IV.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

        Legal Criteria 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disability.  The veteran's single service-connected 
disability is degenerative lumbar disc disease, evaluated as 
40 percent disabling.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

Here, the veteran is not entitled to a TDIU on a schedular 
basis; he has no single disability rated as 60 percent 
disabling and his combined rating is less than 70 percent.  
Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. section 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension (C&P) Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2007).  See also Barringer v. Peake, No. 06-3088 (U.S. Vet. 
App. Sept. 16, 2008) (held that the Board must extraschedular 
referral to the Director C&P Service when reasonably raised 
by the evidence of record).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (2007).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

        TDIU Analysis

In his notice of disagreement, the veteran reported that he 
participated in the VA vocational rehabilitation program, but 
that the only courses appropriate for him were "dead end" 
courses because they would be of no use for him in the area 
he lived.  The veteran also stated he tried to start a can 
redemption center, but that VA was unable to provide funding 
he needed to expand the business and it failed.  

In his VA Form 9, dated in December 2007, the veteran claimed 
he was unemployable because he was unable to sit or stand for 
any job.  He stated that "the examiner" told him he could 
not have a job requiring sitting, standing, or manual labor.  

The Board has considered the veteran's statements and 
acknowledges that his service-connected degenerative lumbar 
disc disease undoubtedly presents hardships regarding his 
employability.  The relevant evidence in the claims file, 
however, does not show the veteran is incapable of performing 
the physical and mental acts required by employment solely 
due to service-connected disability.  

There were multiple VA examination reports of record, 
however, none of these supported the veteran's claim.  In a 
VA general medical examination report, dated in June 2006, 
Dr. D.H. stated that due to the veteran's lumbosacral spine 
condition as well as the radicular symptoms of the right leg, 
the veteran would not be able to perform the jobs that he had 
in the past, such as truck driving, assembly line work, or 
manual labor.  The doctor concluded, however, that the 
veteran could potentially undergo vocational rehabilitation 
to do a desk job.  The doctor noted that the likelihood of 
this was questionable given his age and substance abuse.

The veteran's SSA records showed that he was found to be 
disabled due to his degenerative lumbar disc disease as of 
December 1998.  These records included a physical residual 
functional capacity assessment, dated in August 2000, showing 
that a medical consultant found the veteran to be able to 
lift and/or carry 20 pounds, sit for about six hours in an 
eight-hour workday, and stand for at least two hours in an 
eight-hour workday.  

The Board has also considered VAMC treatment notes, dated 
from September 1999 to May 2006, reflecting treatment on 
numerous occasions for his degenerative lumbar disc disease.  
Although these records attest to the severity of the 
veteran's disability, nothing in them pertained to the 
veteran's ability to maintain substantially gainful 
employment.  

Evidence on the severity of the degenerative lumbar disc 
disease disability is also found in treatment records from 
the veteran's chiropractor, Dr. D.F.  Among these was an 
undated letter from Dr. D.F., in which the chiropractor 
explained that the veteran could not do much physical labor.  
Although this letter certainly demonstrates that the 
veteran's low back disability limits his employability, it 
does not establish that the back disability renders him 
completely unemployable.  Indeed, the letter completely 
ignores the question of whether the veteran is capable of 
sedentary employment.  


In a VA examination report, dated in April 2001, Dr. T.C. 
stated that the veteran was disabled by his back pain.  The 
doctor noted that although the veteran did occasional odd 
jobs, this depended primarily on his back pain condition and 
limited him from routine employment.  This report also does 
not support the veteran's claim because the doctor did not 
specify whether the veteran's low back disability prevented 
him from working in capacities other than his occasional odd 
jobs.  In this regard, the Board's attention is drawn to the 
fact that the veteran's employment history as working as a 
carpenter and mechanic was referenced.  It is again 
noteworthy that there was no discussion with regard to the 
veteran being to accomplish sedentary employment.

The Board does not find the evidence shows the veteran's back 
disability renders him completely incapable of performing the 
physical and mental acts required by employment.  As 
discussed above, the majority of the medical evidence 
precludes only physical employment.  The June 2006 VA 
examination, which was the one opinion that touched upon the 
question of rehabilitation and/or sedentary employment, 
clearly noted that the veteran's age and history of substance 
abuse were an impediment to that type of work.  The Board 
finds no basis to refer to this case to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.











	(CONTINUED ON NEXT PAGE)



ORDER

1.  An increased rating for service-connected degenerative 
lumbar disc disease, currently evaluated as 40 percent 
disabling, is denied.

2.  Service connection for neurological condition of the 
bilateral legs	is denied.

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


